Citation Nr: 1024510	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability 
characterized by frequent urination, to include chronic 
prostatitis and benign prostatic hypertrophy.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  

In May 2007, the Veteran presented testimony at a hearing 
conducted at the Muskogee RO before a Decision Review Officer 
(DRO).  In March 2009, the Veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
at the Muskogee RO before the undersigned Veterans Law Judge 
(VLJ) sitting in Washington, D.C.  Transcripts of these 
hearings are in the Veteran's claims folder.

In May 2009, the Board remanded the matters on appeal to 
afford the Veteran VA examinations, which took place in June 
2009.  The Board finds that VA has substantially complied 
with the Board's remand with regard to the issue of a 
disability characterized by frequent urination, to include 
chronic prostatitis and benign prostatic hypertrophy.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with). 

The Board observes that VA received a statement from the 
Veteran in May 2010 pertaining to his claim for prostatitis 
that has not been reviewed by the RO in the first instance.  
However, after reviewing the statement, the Board concludes 
that it is essentially duplicative of evidence previously of 
record that has been considered by the RO.  In particular, 
the Veteran's contention that he has had problems urinated 
during and since service was considered by the VA examiner 
during the June 2009 VA examination and was also discussed by 
the RO in the April 2010 supplemental statement of the case 
(SSOC).  Accordingly, it is not necessary to obtain a waiver 
of this additional evidence and the Board can proceed with 
the issuance of a decision.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

Benign prostatic hypertrophy has not been shown to be 
causally or etiologically related to the Veteran's military 
service.


CONCLUSION OF LAW

Benign prostatic hypertrophy was not incurred in active 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in November 2006.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ in January 2007.  
In this case, the fact that the notice did not address either 
the relevant rating criteria or effective date provisions, 
was harmless error because service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for chronic 
prostatitis.  All available service treatment records as well 
as all identified VA and private medical records pertinent to 
the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  

Pursuant to the Board's May 2009 remand, a VA examination 
with respect to the claim for chronic prostatitis was 
obtained in June 2009.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinion 
obtained in this case is adequate, as it is predicated on a 
reading of the service and post-service medical records in 
the Veteran's claims file.  The opinion considered all of the 
pertinent evidence of record, to include the Veteran's 
service and post-service records and the statements of the 
Veteran, and provides a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  There 
is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue of chronic 
prostatitis.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence 
of the disability for which service connection is being 
claimed; (2) competent evidence of a disease contracted, an 
injury suffered, or an event witnessed or experienced in 
active service; and (3) competent evidence of a nexus or 
connection between the disease, injury, or event in service 
and the current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  In many cases, medical evidence is 
required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").




1.  Entitlement to service connection for a disability 
characterized by frequent urination, to include chronic 
prostatitis and benign prostatic hypertrophy.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a 
disability characterized by frequent urination, to include 
chronic prostatitis and benign prostatic hypertrophy.  

There are several in-service notations of chronic 
prostatitis.  The Veteran's September 1970 separation report 
of medical history reflected that he was treated for 
gonorrhea in September 1969.  

The Veteran asserts that he has had difficulty urinating 
since service.  He indicated that he primarily treated this 
with over the counter medication and saw a physician only if 
it was really bad.  He indicated that his first treatment was 
in 1975, but that records were not available from this 
physician.  

The first post-service medical evidence dates in the 1990s.  
October 1993 and October 1997 private treatment records from 
Dr. R.O.R. noted that the Veteran's PSA was fine.  Various 
records indicated that the Veteran had problems with 
impotency since 1993.  A December 2001 private treatment 
record from the U.G. showed that the Veteran had erectile 
dysfunction and increased PSA levels.  A June 2002 record 
contained diagnoses of benign prostatic hypertrophy (BPH) and 
erectile dysfunction.  

A February 2009 letter from private Dr. J.E.M. reflected that 
the Veteran had a very strong history of chronic prostatitis.  
An April 2009 letter from Dr. J.E.M. noted that he had 
reviewed the Veteran's service treatment records and 
concluded that it was more likely that chronic prostatitis 
began during his service.  

In a June 2009 VA examination, the examiner recorded the 
Veteran's complaints of problems urinating since service.  
The Veteran's problems with erectile dysfunction since age 40 
were also recorded.  The diagnosis was BPH.  

The examiner commented that the Veteran's service treatment 
records reflected that he was seen on numerous occasions 
between 1966 and 1970 and was diagnosed with 
prostatitis/urethritis related to gonorrhea.  Following 
service, the Veteran was observed to have an enlarged 
prostate in 2001 as well as an elevated PSA.  The examiner 
observed that the Veteran was diagnosed with BPH in June 2002 
but had few urinary complaints until 2005.  The Veteran 
continued to have symptoms consistent with BPH and was noted 
to have an enlarged prostate on examination.  The examiner 
concluded that the Veteran did not have prostatitis currently 
but instead had a diagnosis of BPH.  The examiner clarified 
that prostatitis and BPH are two separate and distinct 
diagnoses.  The etiology of prostatitis is related to 
infection or inflammation of the prostate, whereas the 
pathogenesis of BPH was not fully understood.  There was no 
evidence that the Veteran was symptomatic from a prostate 
condition between 1970 and 2001, thus it is unlikely that he 
suffered from chronic prostatitis for 30 plus years.  After 
considering all the factors, the examiner opined that the 
Veteran's current prostate condition is not as likely as not 
the result of treatment for prostatitis during service. 

After considering the forgoing, the Board concludes that the 
more persuasive evidence indicates that the Veteran's current 
disorder of BPH is not likely related to his military 
service.  The Board observes Dr. J.E.M.'s April 2009 private 
medical opinion which is favorable to the Veteran and the 
June 2009 VA examiner's opinion which is not.  It is the 
Board's duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  

After reviewing both opinions, the Board finds the June 2009 
VA examiner's conclusions to be more probative and ultimately 
persuasive.  In this regard, the Board observes that although 
Dr. J.E.M. indicated that he reviewed the Veteran's service 
treatment records, he did not reference any in his letter.  
Moreover, no treatment records from Dr. J.E.M. are of record 
to support his conclusion that the Veteran currently has 
chronic prostatitis.  In other words, Dr. J.E.M. did not 
provide any rationale or other evidence to support his 
conclusion.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Accordingly, the Board concludes that Dr. J.E.M.'s opinion is 
not adequately supported by the evidence of record or by any 
rationale and affords it little probative value.  

On the contrary, the June 2009 VA examiner reviewed the 
relevant evidence in the Veteran's claims file and made a 
fully informed decision after considering the Veteran's 
statements, conducting an examination, and applying medical 
knowledge.  In particular, the examiner recorded the 
Veteran's descriptions of his difficulties with urination.  
The examiner's conclusion that the Veteran likely did not 
currently have prostatitis, but rather had BPH, is supported 
by the other medical evidence of record.  In this regard, the 
medical evidence dated from 1993 to the present is absent for 
a diagnosis of such.  The Board notes the diagnosis of BPH by 
the U.G. in June 2002.  Moreover, Dr. J.E.M.'s diagnosis of 
such has been found not to hold much probative value as it is 
not supported by any medical records.  Further, the 
examiner's opinion that the Veteran's current diagnosis of 
BPH is not related to his service is supported by the other 
evidence of record as well.  In this regard, the Board notes 
that the Veteran's PSAs in 1993 and 1997 were fine.  In fact, 
as the examiner noted, the Veteran's first elevated PSA was 
in 2001.  The examiner also explained the distinction between 
prostatitis and BPH.  Accordingly, the Board affords the 
opinion of the June 2009 VA examiner great probative value.   

The Board acknowledges the Veteran's contentions that he has 
had problems urinating since service.  The Board notes that 
he is competent to state that he has had difficulty urinating 
during and after service.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the Veteran is not competent to opine as to the 
cause or etiology of his difficulty urinating, or to 
distinguish between the diagnoses of BPH and chronic 
prostatitis.  In other words, the Veteran is not competent to 
say he currently has chronic prostatitis, or that his current 
urinary problems are the same or related to those he 
experienced during service.  As reflected above, a competent 
medical professional reviewed the Veteran's descriptions of 
his symptomatology as well as his medical records and 
concluded that there was no relationship between his in-
service prostatitis and current BPH.  

In sum, the more persuasive medical evidence of record does 
not indicate that the Veteran's in-service findings of 
chronic prostatitis are etiologically related to his current 
diagnosis of BPH.  As such, service connection must be 
denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a disability 
characterized by frequent urination, to include chronic 
prostatitis and benign prostatic hypertrophy, is denied.


REMAND

2.  Entitlement to service connection for bilateral pes 
planus.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  For veterans who served during 
a period of war or after December 31, 1946, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service, and clear and 
unmistakable evidence includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the presumption of soundness does not apply 
because the Veteran's November 1966 entrance examination 
indicated that his feet were abnormal and that he had 
moderate bilateral pes planus.  38 C.F.R. § 3.304.  The next 
stage of the analysis is consideration as to whether there is 
an indication that the Veteran's pre-existing bilateral pes 
planus underwent an increase in severity during service.  

The Veteran testified that excessive standing and being on 
his feet caused his pre-existing bilateral pes planus to 
worsen during service.  In particular, the Veteran asserted 
that he began experiencing problems in approximately 1968 
when he was required to be on his feet all the time as a mail 
specialist.  In this regard, a January 1968 record reflected 
that the Veteran received bilateral arch supports and an L-2 
profile after complaining of frequent pain in his foot.  A 
March 1968 physical profile showed no prolonged standing, 
marching, or walking.  His September 1970 separation 
examination found the Veteran's feet to be normal.  

The Veteran testified that he worked as a supervisor after 
service which did require walking but he was able to get off 
his feet.  He informed the June 2009 VA examiner that he 
moved around the plant on a motorized cart.  He stated that 
he had surgery on his feet in 1975 to remove a bone spur and 
toenails.  The Veteran added that after service he primarily 
treated his foot problems by getting off his feet.  During 
his May 2007 hearing, the Veteran testified that a few months 
prior to the date of the hearing he began going to the VA for 
treatment where he received orthotics.  He indicated that 
there is no treatment that fully relieves the pain he 
experiences in his feet.

Private treatment records from Dr. D. H. dated in February 
2007 contain an impression of hyperpronation and bilateral 
plantar fasciitis.  VA records dated in 2007 reflect that the 
Veteran had pes planus and received orthotics.  

In June 2009, the Veteran underwent a VA examination.  The 
examiner noted that pes planus may lead to painful weight 
bearing and severe gait dysfunctions, but does not lead to 
the development of bone spurs or plantar fasciitis.  The 
examiner concluded that there was no evidence to suggest that 
the Veteran's pes planus worsened in severity during his 
military service as there were no complaints of painful 
weight bearing or gait dysfunction between 1969 and 2007.  

The Board concludes that this VA examination is currently 
inadequate upon which to base a determination.  The examiner 
did not address whether the Veteran's current diagnoses of 
hammer toe deformity, heel spurs, and mild degenerative joint 
disease are the results of in-service aggravation of his pre-
existing moderate bilateral pes planus.  Moreover, the 
examiner did not comment as to whether the in-service 
complaints of frequent foot pain and the issuance of 
bilateral arch supports were indications of aggravation.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Accordingly, a remand for another VA examination is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should also be afforded a 
VA examination to determine whether his 
preexisting bilateral pes planus worsened 
in severity during his active service from 
November 1966 to December 1970.  If so, it 
should be indicated whether the increase 
in severity was consistent with the 
natural progression of the disease or 
whether the increase represented a 
permanent worsening or "aggravation" of 
the disease beyond its natural 
progression.  The examiner should 
specifically address the January 1968 
record which reflected that the Veteran 
received bilateral arch supports and an L-
2 profile after complaining of frequent 
pain in his feet; the March 1968 physical 
profile indicating no prolonged standing, 
marching, or walking; and the September 
1970 separation examination which found 
the Veteran's feet to be normal.  

In responding to this question, the 
examiner should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be 
considered "aggravation in service" unless 
the underlying condition, as contrasted 
with symptoms, has worsened.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


